Exhibit 2.1 AMENDMENT #4 TO securities PURCHASE AGREEMENT THIS AMENDMENT #4 (this “Amendment #4”) to the Securities Purchase Agreement, dated as of October 17, 2014, (as amended by that certain Amendment dated as of December 24, 2014, that certain Amendment #2 dated as of February 5, 2015 and that certain Amendment #3 dated as of March 12, 2015, the “Agreement”) by and among TECO Diversified, Inc., a Florida corporation (“Seller”), and Cambrian Coal Corporation, a Kentucky corporation (“Purchaser”), is made and entered into as of April 17, 2015, by and between Seller and Purchaser.All capitalized terms used but not defined herein shall have the meaning assigned to them in the Agreement. WITNESSETH THAT: WHEREAS, the parties desire to amend the Agreement to reflect certain items described herein; and WHEREAS, Section 9.10 of the Agreement provides, among other things, that the Agreement may be amended by a written mutual agreement executed and delivered by Seller and Purchaser.
